Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Rob Wells, Registration No. 71,005 on 01/14/2021.

The claims have been amended as the following:
1 – 20. (Canceled)
21. (Currently amended) A system for managing waste services by a service vehicle, comprising:
a locating device comprising an electronic receiver that communicates with at least one of: (i) satellites; (ii) local radio; and (iii) a laser transmitting system to determine a relative geographical location of the electronic receiver, the locating device configured to generate a location signal indicative of a location of the service vehicle;
a sensor configured to generate a service signal indicative of a waste service being performed by the service vehicle;
an input device; and
a controller comprising a central processing unit in communication with the locating device, the sensor, and the input device, the central processing unit being configured to execute programming instructions that enable the controller to:
signal and service signal;
dynamically adjust a geographic region that contains the plurality of service stops based on detected service vehicle locations with respect to one or more added or dropped service stops;
display a particular service route as a geometric shape encompassing, touching, or passing through electronic representations of the plurality of service stops;
receive drag & drop input from a user in association with the geometric shape;
responsively organize the plurality of service stops into a custom route;
receive a selection from a user regarding a desired type of service vehicle to complete the custom route;
selectively adjust at least one of [[the]] a size and shape of the geometric shape based on the selection; and
automatically assign [[a]] the custom route within the geographic region that contains the plurality of service stops, the custom route being assigned to the service vehicle and being assigned based on location data associated with the service vehicle, a type of a service vehicle, and one or more types of vehicle operations required at the plurality of service stops.
22. (Canceled).
23. (Previously presented) The system of claim 21, wherein the geometric shape is one of a circle, a polygon, and a line.
24. (Previously presented) The system of claim 21, wherein the geometric shape has at least one of a size and a shape corresponding with a type of the service vehicle.
25 – 26. (Canceled).
27. (Previously presented) The system of claim 21, wherein the controller is further configured to:
receive an identity assignment of a particular service vehicle to complete the custom route; and

28. (Previously presented) The system of claim 27, wherein the controller is further configured to cause information to be displayed within at least one graphical user interface of the input device.
29. (Currently amended) The system of claim 21, wherein:
the service vehicle is one of a plurality of service vehicles, each separately equipped with the locating device and the sensor; and
the custom custom 
30. (Currently amended) The system of claim 29, wherein the controller is configured to display the plurality of custom service stops on a map.
31. (Currently amended) A method for managing waste services by a service vehicle, the method comprising:
making a determination that the service vehicle has made a plurality of service stops based on [[the]] a location signal indicative of a location of the service vehicle and a service signal indicative of a waste service being performed by the service vehicle;
dynamically adjusting a geographic region that contains the plurality of service stops based on detected service vehicle locations with respect to one or more added or dropped service stops;
displaying a particular service route as a geometric shape encompassing, touching, or passing through electronic representations of the plurality of service stops;
receiving drag & drop input from a user in association with the geometric shape;
responsively organizing the plurality of service stops into a custom route;
receiving a selection from a user regarding a desired type of service vehicle to complete the custom route;
selectively adjusting at least one of [[the]] a size and shape of the geometric shape based on the selection; and
automatically assigning [[a]] the custom route within the geographic region that contains the plurality of service stops, the custom route being assigned to the service vehicle and being 
32. (Canceled).
33. (Previously presented) The method of claim 31, wherein displaying the particular service route as the geometric shape includes displaying the particular service route as one of a circle, a polygon, and a line.
34. (Previously presented) The method of claim 31, wherein displaying the particular service route as the geometric shape includes displaying the particular service route to have one of a size and a shape corresponding with a type of the service vehicle.
35 – 36. (Canceled) 
37. (Previously presented) The method of claim 31, further including:
receiving an identity assignment of a particular service vehicle to complete the custom route; and
selectively communicating information regarding the custom route to the particular service vehicle based on the identity assignment.
38. (Currently amended) The method of claim 31, wherein:
the service vehicle is one of a plurality of service vehicles; and
the method further includes automatically generating a plurality of custom 
39. (Currently amended) The method of claim 38, wherein displaying the particular service route and the plurality of service stops on a map includes displaying the plurality of custom 
40. (Currently amended) A non-transitory computer readable medium containing computer-executable programming instructions for performing a method for managing waste services by a plurality of service vehicles, the method comprising:
making determinations that the plurality of service vehicles have made a plurality of service stops based on a plurality of location signals indicative of locations of the plurality of service vehicles and a plurality of service signals indicative of waste services being performed by the plurality of service vehicles 
dynamically adjusting a geographic region that contains the plurality of service stops based on detected service vehicle locations with respect to one or more added or dropped service stops;
displaying a particular service route as a geometric shape encompassing, touching, or passing through electronic representations of the plurality of service stops;
receiving drag & drop input from a user in association with the geometric shape;
responsively organizing the plurality of service stops into a custom route;
receiving a selection from a user regarding a desired type of service vehicle to complete the custom route;
selectively adjusting at least one of [[the]] a size and shape of the geometric shape based on the selection; and
automatically assigning [[a]] the custom route within the geographic region that contains the plurality of service stops, the custom route being assigned to a service vehicle of the plurality of service vehicles and being assigned based on location data associated with the service vehicle, a type of a service vehicle, and one or more types of vehicle operations required at the plurality of service stops.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN REPSHER whose telephone number is (571)272-7487.  The examiner can normally be reached on M-F 8:00a.m.- 5:00p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER TO can be reached on (571)-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JOHN T REPSHER III/Primary Examiner, Art Unit 2143